Citation Nr: 1819671	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella (hereinafter "left knee impairment") on or after July 11, 2014.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability on or after May 20, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a January 2013 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  In general, the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  However, when a VLJ becomes unavailable to participate in the disposition of a proceeding, it may be assigned to another VLJ.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3(b).   VA notified the Veteran of his right to an additional Board hearing in March 2015; however, the Veteran did not respond within 30 days of such notification.  As such, the Board finds the Veteran waived his right to appear at another Board hearing.

In March and October 2014, the Board remanded the claim for further development.  In July 2015, the Board phrased the issues as entitlement to an increased rating in excess of 10 percent for the left knee prior to, and then after, July 11, 2014.  The Board denied a rating higher than 10 percent prior to July 11, 2014 under Diagnostic Code 5010-5260.  The Board also granted a separate 10 percent rating for instability effective May 20, 2014, but no earlier, under Diagnostic Code 5257.  That grant was effectuated in an August 2015 rating decision.  Additionally, the Board remanded the claim for a rating in excess of 10 percent on or after July 11, 2014 for further development.  The issues have been recharacterized as reflected above.

In June 2017, the Board remanded the claim once again.  The instant appeal has now returned to the Board for adjudication.


FINDINGS OF FACT

1.  Effective July 11, 2014, the Veteran's left knee disability has been manifested by arthritis and pain and has more nearly approximated limitation of flexion of the left knee to no less than 80 degrees and limitation of extension to no more than 10 degrees.  There is no indication of left knee ankylosis; dislocated, semilunar cartilage; removal of semilunar cartilage; tibial or fibular impairment; or genu recurvatum.

2.  Effective May 20, 2014, the Veteran's left knee disability was manifested by slight recurrent lateral instability, but the preponderance of the evidence is against a finding that it was manifested by moderate or severe recurrent lateral instability.


	CONCLUSIONS OF LAW	

1.  Effective July 11, 2014, the criteria for a rating in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5010, 5260, 5261) (2017).

2.  Effective May 20, 2014, the criteria for a rating in excess of 10 percent for recurrent lateral instability of the left knee have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating - Left Knee 

      Legal Criteria
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  38 C.F.R. § 4.14.

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis. See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

Under Diagnostic Code 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of flexion to 45 degrees warrants a 10 percent disability rating; limitation of flexion to 30 degrees warrants a 20 percent disability rating; and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  Id. 

Under the related Diagnostic Code 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of extension to 10 degrees warrants a 10 percent disability rating; limitation to 15 degrees warrants a 20 percent disability rating; limitation to 20 degrees warrants a 30 percent disability rating; limitation to 30 degrees warrants a 40 percent disability rating; and limitation to 45 degrees warrants a maximum schedular 50 percent disability rating.  Id. 

Normal range of motion of the knee is to 140 degrees when considering flexion, and to 0 degrees when considering extension.  See 38 C.F.R. § 4.71, Plate II.

A veteran may also receive a separate evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257, which can be rated as slight (10 percent), moderate (20 percent) or severe (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In general, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this regard, a claimant who has both arthritis and instability of the knee may be rated separately under the appropriate diagnostic codes, as the rating criteria for arthritis involve limitation of motion and do not refer to instability.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  To warrant a separate rating for arthritis in instances where the rating criteria for instability apply, there must be, at a minimum, X-ray evidence of arthritis and limitation of motion severe enough to warrant a zero percent rating under Diagnostic Codes 5260 or 526, which apply to limitation of flexion and limitation of extension of the knee, respectively. See VAOPGCPREC 9-98 (1998) (providing that where limitation of motion due to arthritis is noncompensable, a separate rating is available under Diagnostic Code 5003 or 5010).  Additionally, separate ratings may be assigned for compensable limitation of both flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  See VAOPGCPREC 9-2004 (2004).

      Summary of Evidence

As reflected above, the Board is considering the evidence of record beginning May 20, 2014 as the Board has already addressed the evidence before then.  See July 2015 Board decision.

On May 20, 2014, the Veteran was afforded a VA examination.  The Veteran states his left knee DJD is getting worse.  He reports it is painful bending his left knee to put on socks and shoes, climbing steps/stairs, and states that his left knee "gives out" for no reason.  He added that standing more than 15-20 minutes increases his baseline knee pain from 3/10 to 7/10, bending/kneeling or squatting "is out of the question"due to intense (9-10/10) pain.  The Veteran states sitting in low seats or seats without arms is painful because he needs 'arms' to assist with lifting himself out of the seat because his knees do not bend well.  He was previously taking OTC ibuprofen or Aleve for pain control sparringly.  He states he has gone from dealing with the pain (sparing use of pain medication) to having to take medication "a couple of times a day" over the last two to three years.  TheVeteran states his left knee (intermittently) hyperextends which has caused loss of balance (no falls reported) and the auto-correcting to prevent the fall exacerbates knee pains.

The Veteran did not report that flare-ups impact function of the knee.  The Veteran's left knee flexion ended at 85 degrees, with evidence of painful motion at 10 degrees.  Left knee extension ended at 0 degrees, with evidence of painful motion at 10 degrees.  Upon repetitive testing, flexion ended at 80 degrees and there was no limitation of extension.  Functional loss after repetitive use included less movement than normal, more movement than normal, weakened movement, excess fatigability, pain on movement, incoordination, swelling, instability of station, disturbance of locomotion, and interference with sitting.  There was no tenderness or pain on palpation for joint line or soft tissues of either knee.  The examiner found some anterior instability and posterior instability in the left knee (0-5 millimeters), but no medial/lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  There were no meniscal conditions or surgical procedures for a meniscal condition.  It was noted that the Veteran maintained regular use of braces.  The examiner determined that the Veteran's knee condition did not impact his ability to work.

Orthopedic clinic notes in June 2014, January 2015, and June 2015 revealed a range of motion of 0 to 120 degrees, mild crepitus, no dislocation, no instability, negative effusion, and mild medial joint line tenderness.  

The Veteran was afforded another VA examination in July 2017.  The Veteran reported on and off left knee pain since the previous VA examination afforded in May 2014.  He reported that pain was 5 to 7 on pain scale of 1 to 10.  The Veteran reported that he had more pain with prolonged standing more than 60 minutes, walking more than 1 to 2 miles, and climbing half a flight of stairs.  He also reported a history of frequent popping and an occasional locking sensation.  The Veteran reported that he wears braces on and off but does not use a cane.  He reported that he used to work as postal worker for 23 years, but retired in 2009 and currently works part-time in autoparts store for the last 8 years.  He did not report flare-ups of the knee.  

The left knee examination revealed abnormal range of motion.  Flexion was limited to 120 degrees and extension began at 120 degrees to 0 degrees.  The Veteran evidenced pain with weight bearing and had positive signs of crepitus.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Upon repetitive use, there was additional functional loss of range of motion after 3 repetitions; flexion was limited to 0 to 110 degrees and extension was 110 to 0 degrees.  The Veteran's muscle strength was normal muscle and there was no muscle atrophy.  Additionally, the examiner noted that there was no ankylosis, no history of recurrent subluxation or lateral instability, and no history of recurrent effusion.  Joint stability testing was performed and there was no joint instability.  The examiner found that his knee condition impacts his ability to perform work and that the Veteran should be limited to light duty jobs.  There was no evidence of pain on passive range of motion and no evidence of pain when the joint was used in non-weight bearing.  
      Analysis

The Board observes that there was no showing of ankylosis, dislocation of cartilage, symptomatic removal of semilunar cartilage, or genu recurvatum, so these Diagnostic Codes are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5263 (2017).

In a June 2015 brief, the Veteran's representative argued that the May 2014 VA examiner's findings support a 30 percent rating under Diagnostic Code 5260 and a noncompensable rating under Diagnostic Code 5261.  The Board finds that the evidence of record does not support such.  

The May 2014 examiner found that at the most, left knee flexion was limited to 80 degrees, and left knee extension was limited to 10 degrees, which is insufficient to warrant an increased rating.  Orthopedic consulations performed in June 2014, January 2015, and June 2015 revealed range of motion of 0 to 120 degrees, which again, do not support an increased rating under Diagnostic Codes 5260 and 5261.  The July 2017 VA examiner's findings further support the Boards finding that an increased rating is not warranted.  At this examination, the Veteran's left knee flexion was, at its worst, 0 to 110 degrees and extension was 110 to 0 degrees.  These range of motion tests do not comport with the requirements of an increase in ratings under either Diagnostic Code 5260 or 5261.  

With regard to instability, no more than slight instability has been shown.  The May 2014 VA examiner's finding of only some instability in the left knee, but no recurrent patellar subluxation or dislocation is consistent with a 10 percent rating under Diagnostic Code 5257, but no higher, because there was no evidence of moderate or severe recurrent subluxation or lateral instability.  The Board observes that anterior instability and posterior instability in the left knee of 0-5 millimeters comports with a mild level of instability.  Notably, no instability was shown on testing during the July 2017 VA examination.

The Board acknowledges the Veteran's representative's argument that pain itself should warrant an increased rating.  The Board agrees, that a minimal compensable rating is warranted for a joint where range of motion is limited and there is pain with said limitation, even where the range of motion limitation is noncompensable.  However, the Board disagrees with the representative's requested application of the DeLuca rule when considering its application to the fact of this case.  Importantly, the Board notes that the Veteran is already benefiting from the DeLuca rule with the grant of a 10 percent for his left knee impairment, separate from the rating atrributable to instability under Diagnostic Code 5257.  Importantly, the Board finds that the most logical reading of the May 2014 VA examination results reflects that the examiner intended to indicate that pain began at 10 degrees of extension, not flexion.  Even assuming without deciding that the Veteran experienced pain at 10 degrees when performing the range of motion testing, as discussed above, the Veteran's actual range of motion was not diminished to a degree that would warrant an increase in rating and pain itself did not result in functional loss, separate from the 10 percent rating already afforded the Veteran for this exact pain in the arthritic joint.  See Mitchell, 25 Vet. App. at 38; see also 38 C.F.R. § 4.40.  As noted, at its most limited, flexion was to 80 degrees, which does not warrant a compensable rating.  In other words, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain and flare-ups.

In conclusion, the preponderance of evidence of record weighs against the Veteran's claims of entitlement to an increased disability ratings.  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for left knee impairment on or after July 11, 2014, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left knee instability on or after May 20, 2014, is denied. 






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


